Citation Nr: 1605553	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO. 11-08 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fracture of the left fifth metatarsal.

2.  Entitlement to an initial compensable rating for residuals of a fracture of the left third finger.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to July 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Baltimore, Maryland.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The residuals of a fracture of the left fifth metatarsal are not manifested by malunion or nonunion of the metatarsal and equate, at most, to a mild foot injury.  

2.  The residuals of a fracture of the left third finger are not manifested by ankylosis or any limitation of motion of the left third finger.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for residuals of a fracture of the left fifth metatarsal have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5283, 5284 (2015).

2.  The criteria for entitlement to an initial compensable rating for residuals of a fracture of the left third finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §  4.71a, Diagnostic Codes 5226, 5229 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by a letter mailed in January 2007, prior to the initial adjudication of the claims in June 2008.  

The duty to assist the Veteran has also been satisfied.  The Veteran's identified VA medical treatment records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  The Veteran has been afforded an appropriate VA examination to evaluate the disabilities on appeal.  The examiner who conducted the December 2009 VA examination reviewed the claims file and examined the Veteran.  The Veteran's self-reported history of the injuries and symptomology was recorded.  Pertinent symptomology (or the lack thereof) was observed and recorded.  This report provides all information required for rating purposes.  The Board notes the VA examination was conducted six years prior.  Significantly, the Veteran has not contended and there is no other evidence of record suggesting that either disability has increased in severity since the most recent VA examination.  

Accordingly, the Board will address the merits of the Veteran's claim.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

General Rating Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In determining claims based on the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Residuals of a Fracture of the Left Fifth Metatarsal.

In January 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for left foot pain.  In June 2008, the RO granted service connection for residuals of a fracture of the left fifth metatarsal and assigned a noncompensable evaluation, effective from January 2007.  The Veteran has perfected an appeal with the initial disability evaluation assigned.  

The residuals of a fracture of the left fifth metatarsal have been evaluated under Diagnostic Code 5283 which provides the rating criteria for evaluation of malunion or nonunion of the tarsal or metatarsal bones..  Under Diagnostic Code 5283, 10 percent rating will be assigned for moderate impairment associated with the malunion, 20 percent for moderately severe, and 30 percent for severe impairment.  The note to the Diagnostic Code provides that a 40 percent rating will be assigned if there is actual loss of the foot.  

The Board finds that a compensable evaluation is not warranted for any portion of the period of the claim.  There is very little medical evidence of record which addresses the Veteran's left foot claim.  The evidence of record indicates minimal symptomology associated with the disability.  

On VA examination of the left foot in December 2009, the Veteran reported that he sustained a fracture of the left fifth metatarsal in the early 1980's and that it was treated by casting.  There was no more treatment during active duty.  The examiner noted that there were no episodes of swelling, heat or redness.  There were no symptoms at rest or standing or walking.  The Veteran was not taking medication, and there were no flare-ups of symptoms.  The Veteran did not use a brace or shoe insert.  There was no history of surgery or hospitalizations.  There was no evidence of adverse impact on activities of daily living or occupation.  There was a history of a remote fracture of the left fifth metatarsal with no functional limitation while standing or walking.  There was no history of a neoplasm.  Physical examination revealed the Veteran was able to walk briskly without assistive devices with normal gait and posture.  He was able to walk on his heels and toes.  He had bilateral flexible flat feet.  On the left foot, there was no callosity or breakdown of unusual wear pattern of the shoes.  There were no skin vascular changes, hammertoe, high arch, or claw deformity.  There was no evidence of malalignment of the Achilles tendon on weightbearing or nonweightbearing.  There was no pain on manipulation.  There was no hindfoot valgus deformity, and there was no midfoot or forefoot malalignment.  No hallux valgus was observed.  There was a normal range of motion of the metatarsophalangeal joint.  X-rays of the feet were interpreted as being negative.  The diagnosis was bilateral flexible flat feet with a healed fracture of the left fifth metatarsal with no residuals.  

In April 2011, the Veteran sought treatment from a private health care provider for complaints of a painful left foot.  The Veteran had previously been seen for complaints of right knee pain which was corrected with arch supports.  The Veteran stopped using the supports and now had left foot pain.  The Veteran was encouraged to obtain another set of arch supports.  The symptomology was not associated with the left toe injury.  A left foot disorder was not diagnosed.  

The medical evidence demonstrates that the fracture residuals are productive of no significant symptoms or functional impairment.  While the Veteran might have intermittent pain, his complaints of intermittent pain do not equate to moderate impairment of the foot, particularly in light of the findings at the time of the VA examination which indicate that no residuals of the disability were present.  

The Board has considered whether there is any other schedular basis for granting a compensable rating but has found none since the disability is not shown to be productive of any significant functional impairment or symptoms.  In particular, the Board notes that the Veteran has been found to have flat feet but any symptoms or impairment associated with that disability are not for consideration in rating the service-connected disability.  Diagnostic Code 5284 provides the rating criteria for other foot injuries.  Under this Diagnostic Code, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating and a severe foot injury warrants a 30 percent evaluation.  The Board finds the symptomology associated with the residuals of a fracture of the left fifth metatarsal does not equate to a moderate or greater foot injury.  The examiner who conducted the VA examination found no residual disability and the clinical record only indicates the disability was productive of some pain.  There was no evidence that it limited the Veteran's use of his foot.  

Accordingly, a compensable evaluation is not warranted for the disability.  

Residuals of a Fracture of the Left Third Finger.

In January 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for left hand pain.  In June 2008, the RO granted service connection for residuals of a fracture of the left third finger and assigned a noncompensable evaluation, effective from January 2007.  The Veteran has perfected an appeal with the initial disability evaluation assigned.  

The Veteran was rated by the RO, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5227 which provides the rating criteria for ankylosis of the ring and little fingers.  The Board finds that the correct Diagnostic Code to evaluate the left hand claim is under is Diagnostic Code 5226.  This Diagnostic Code provides the rating criteria for the third (long) finger.  At the time of the December 2009 VA examination, the Veteran reported that his problem was with his left middle finger and this was the finger which underwent examination and this is the finger for which service connection has been granted.  The Veteran is left handed.  

Under Diagnostic Code 5226, a 10 percent evaluation is warranted for favorable or unfavorable ankyloses of the long finger.  Another potentially applicable Diagnostic Code is Diagnostic Code 5229 which provides the rating criteria for limitation of motion of the index or long finger.  A noncompensable evaluation is warranted for a limitation of motion with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and extension is limited by no more than 30 degrees.  A 10 percent evaluation is warranted for a limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  

The Board finds that a compensable evaluation is not warranted, at any time, for the residuals of the fracture of the left third finger whether it is evaluated under Diagnostic Code 5226 or Diagnostic Code 5229.  The competent evidence of record demonstrates that the Veteran does not experience any limitation of motion of his left third finger.  

A VA examination of the hand was conducted in December 2009.  The Veteran reported occasional discomfort and locking of his left third finger.  The Veteran injured his finger during active duty in the 1990's.  He had not sought treatment for any problems with the left third finger since his discharge from active duty.  The examiner reported the Veteran was left hand dominant.  The examiner wrote there was no evidence of decreased strength or dexterity.  There were no episodes of flare-ups affecting the hand, thumb or fingers.  There was no evidence of adverse impact on activities of daily living or his current occupation.  

Physical examination revealed there was no ankylosis.  The Veteran was able to make a full fist and open his hand fully.  He was able to bring the fingertip to mid carpal crease and oppose with the thumb to the tip of the index, middle, ring, and little fingers and base of the little finger.  Pinch and grasp was 5/5 and there was no localized tenderness, swelling, deformity or instability of the third finger.  Range of motion of the medial interphalangeal joint was 0 to 90, the range of motion of the proximal interphalangeal joint was 0 to 100 and the range of motion of the distal interphalangeal joint was 0 to 70 degrees.  X-rays were interpreted as showing a negative left hand.  The diagnosis was healed fracture of the third finger of the left hand with no residuals.  

In May 2011, the Veteran sought treatment from a private health care provider for problems with his left middle finger.  The Veteran reported occasional pain associated with catching and locking of the middle finger that had been ongoing for the past two to three years.  The symptomology was occasional in nature and sometimes happened maybe once or twice per month.  He denied any numbness or tingling of the hand.  Physical examination of the left hand did not reveal any obvious swelling or bony abnormalities.  The Veteran had mild tenderness to palpation over the A1 pulley region of his middle finger.  The examiner was unable to appreciate any overt catching or locking.  The Veteran could make a full fist without any difficulty.  His sensation was intact to light touch throughout.  The impression was left middle trigger finger.  The Veteran wanted to try treatment with anti-inflammatories as the symptoms were not severe enough to warrant an injection.  

The Board finds that the symptomology associated with the residuals of a fracture of the left third finger consists of the Veteran's reports of pain and occasional catching and locking of the digit.  The health care providers who examined the Veteran failed to find any evidence of locking or catching.  The examiner who conducted the December 2009 VA examination found that there was no residual disability at all associated with the fracture of the left third finger.  While the Veteran is competent to report on symptomology he experiences, the locking and catching symptomology was not been objectively confirmed on the examinations of record.  Furthermore, even if the symptomology was confirmed, the Board finds it does not rise to a compensable level.  The symptomology is intermittent at best.  It does not equate to ankylosis nor is there evidence that it is productive of a limitation of motion of one inch or more between the fingertip and the proximal crease of the palm and it does not result in any limitation of motion of extension of the finger.  A compensable rating is not warranted based on this symptomology.  

The Board finds an increased rating is not warranted at any time for the residuals of a fracture of the left third finger upon consideration of pain on use and during flares and consideration of 38 C.F.R. §§ 4.40, 4.45.  At the time of the December 2009 VA examination, it was written there was no episodes of flare-ups affecting the hand, thumb or fingers.  The private clinical record refers to complaints of pain but there is no indication that there are flares of pain nor is there indication that the pain results in any limitation of motion.  



Other Considerations

The Board has considered whether either of these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities (complaints of pain, locking and catching) are minimal and less than those contemplated by the schedular criteria for a compensable rating.  The Board has therefore determined that referral of either claim for extra-schedular consideration under 38 C.F.R.          § 3.321(b) is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Entitlement to an initial compensable rating for residuals of a fracture of the left fifth metatarsal is denied.

Entitlement to an initial compensable rating for residuals of a fracture of the left third finger is denied.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


